DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1 and 11  have been amended. Claims 1-20 are subject to examination.

Response to Arguments
Applicant’s arguments dated 07/07/2022 with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Drawings
Acknowledgement is made to the Applicant’s amendment to the drawing fig.3  filed dated 07/07/2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Nelson hereafter) (US 10577120 B1) in view of Kim; You Keun  (Kim hereafter) (US 20150373158 A1) in further view of Hwang (Hwang hereafter) (US 20210067926 A1) and Perry; Joshua (Perry hereafter) (US-20170078946-A1).

Regarding Claim 1,  Nelson teaches A vehicle, comprising:
a sending controller configured to transmit a message (Nelson; [Col 8, lines 5-7]  … The network circuit 418 can be configured to transmit avionics data received from the user interface 402 (e.g., a control input from a pilot),);
a receiving controller configured to receive the message (Nelson; [Col 8, lines 10-14] the network circuit 418 can be configured to cause the network switch 406 to send avionics data it receives from the flight display unit 102a to the flight display unit 102c and vice versa, i.e., from the flight display unit 102c to the flight display unit 102a.);
one or more switches configured (network switch 406) to relay the message (configured to transmit avionics data) from the sending controller (touch screen controller 414 ) to the receiving controller (the flight display circuit 403), (Nelson; [Col 7, lines 36-44] (see Fig. 4) The flight display circuit 403 is shown to include a processing circuit 404 and a network switch 406. Via the processing circuit 404 and/or the network switch 406, the flight display circuit 403 can be configured to control the user interface 402 and facilitate communication…[Col 7, lines 40-45] …The touch screen controller 414 can be configured to cause the user interface 402 to display images, text, symbols, etc. The touch screen controller 414 can be configured to perform graphics processing. The touch screen controller 414 can be configured to receive input from a pilot… [Col 8, lines 15-35] …the avionics data that the network switch 406 receives from the flight display unit 102a may be destined for the flight display unit 102b… The network switch 406 is shown to include the egress circuit 424 and the ingress circuit 420…), wherein the sending controller and each of the one or more switches include an egress port for transmission of the message (Nelson; [Col 8, lines 39-44]… The network switch 406 can be configured to transmit avionics data it receives via the PHY 426 to the flight display unit 102c via the PHY 428 if the avionics data is destined for the flight display unit 102c or another flight display unit or avionics unit part of flight display network 302.); and
Nelson  fails to explicitly teach a processor configured to perform bounded timing analysis to determine a total wait time during transmission of the message from the sending controller to the receiving controller as a sum of each egress port wait time at each of the egress ports of the sending controller and the one or more switches encountered by the message, 
However, in the same field of endeavor, Kim teaches, a processor configured to perform bounded timing analysis to determine a total wait time during transmission of the message from the sending controller to the receiving controller as a sum of each egress port wait time at each of the egress ports of the sending controller and the one or more switches encountered by the message (Kim; [0066] The CAN communication controller calculates a waiting time based on the CAN-FD data frame), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson to include the above recited limitations as taught by Kim in order to calculate a waiting time (Kim; [0066]).
Nelson-Kim  fails to explicitly teach, wherein action is taken to avoid or mitigate the total wait time during transmission exceeding a deadline for the message, and the bounded timing analysis includes performing an iterative process  and determining a lower bound (LB), an upper bound (UB), and a median value
However, in the same field of endeavor, Hwang teaches, wherein action is taken to avoid or mitigate the total wait time during transmission exceeding a deadline for the message (As the message 
size exceeds the MTU size, when fragmentation of the message is required, the V2X vehicle may set a threshold between Object 3 and Object 6 located at the fragmentation boundary), and the bounded timing analysis includes performing an iterative process (round operation may be performed to finally have an integer value) and determining a lower bound (LB), an upper bound (UB) (set as upper and lower limits and a value there between), and a median value (a median value may be  set as a threshold)   (Hwang; [0261] …In FIG. 29, it is assumed that a total of 15 objects is detected and a message size exceeds an MTU size. As the message size exceeds the MTU size, when fragmentation of the message is required, the V2X vehicle may set a threshold between Object 3 and Object 6 located at the fragmentation boundary. Accordingly, a distance value (that is, r3) of Object 3 and a distance value (that is, r6) of Object 6 may be set as upper and lower limits and a value there between (an average value or a median value) may be set as a threshold. In addition, in this case, round operation may be performed to finally have an integer value.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson-Kim to include the above recited limitations as taught by Hwang  in order to set a threshold value to avoid exceeding the message size (Hwang; [0261]).
Nelson-Kim-Hwang  fails to explicitly teach, wherein the LB and the UB are time values used to converge on the total wait time during transmission of the message from the sending controller to the receiving controller.
However, in the same field of endeavor, Perry teaches wherein the LB and the UB are time values (two transmissions times) used to converge on the total wait time (timeout period) during transmission of the message from the sending controller to the receiving controller (Perry; [0027] ... determining the median value, or any similar method that uses at least two transmissions times for each node pair to be used in the calculation for determining the new default Unicast timeout period).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson-Kim-Hwang to include the above recited limitations as taught by Perry in order to determine the median transmission time (Perry; [0026]).

Regarding Claim 11,  Nelson teaches 11. A method for intra-vehicle communication in a vehicle, the method comprising:
a sending controller configured to transmit a message (Nelson; [Col 8, lines 5-7] … The network circuit 418 can be configured to transmit avionics data received from the user interface 402 (e.g., a control input from a pilot));
a receiving controller configured to receive the message (Nelson; [Col 8, lines 10-14] the network circuit 418 can be configured to cause the network switch 406 to send avionics data it receives from the flight display unit 102a to the flight display unit 102c and vice versa, i.e., from the flight display unit 102c to the flight display unit 102a.);
one or more switches configured (network switch 406) to relay the message (configured to transmit avionics data) from the sending controller (touch screen controller 414 ) to the receiving controller (the flight display circuit 403), (Nelson; [Col 7, lines 10-44] (see Fig. 4) The flight display circuit 403 is shown to include a processing circuit 404 and a network switch 406. Via the processing circuit 404 and/or the network switch 406, the flight display circuit 403 can be configured to control the user interface 402 and facilitate communication…[Col 7, lines 40-45] …The touch screen controller 414 can be configured to cause the user interface 402 to display images, text, symbols, etc. The touch screen controller 414 can be configured to perform graphics processing. The touch screen controller 414 can be configured to receive input from a pilot… [Col 8, lines 15-35] …the avionics data that the network switch 406 receives from the flight display unit 102a may be destined for the flight display unit 102b… The network switch 406 is shown to include the egress circuit 424 and the ingress circuit 420…), wherein the sending controller and each of the one or more switches include an egress port for transmission of the message (Nelson; [Col 8, lines 39-44]… The network switch 406 can be configured to transmit avionics data it receives via the PHY 426 to the flight display unit 102c via the PHY 428 if the avionics data is destined for the flight display unit 102c or another flight display unit or avionics unit part of flight display network 302.); and
Nelson  fails to explicitly teach performing bounded timing analysis to determine a total wait time during transmission of the message from the sending controller to the receiving controller as a sum of each egress port wait time at each of the egress ports encountered by the message, 
However, in the same field of endeavor Kim teaches, a processor configured to perform bounded timing analysis to determine a total wait time during transmission of the message from the sending controller to the receiving controller as a sum of each egress port wait time at each of the egress ports encountered by the message (Kim; [0066] The CAN communication controller calculates a waiting time based on the CAN-FD data frame). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson to include the above recited limitations as taught by Kim in order to calculate a waiting time (Kim; [0066]).
Nelson-Kim  fails to explicitly teach, wherein the performing the bounded timing analysis includes performing an iterative process and determining a lower bound (LB), an upper bound (UB), and a median value.
However, in the same field of endeavor Hwang teaches, wherein the performing the bounded timing analysis includes performing an iterative process (round operation may be performed to finally have an integer value) and determining a lower bound (LB), an upper bound (UB) (set as upper and 
lower limits and a value there between), and a median value (a median value may be set as a threshold) (Hwang; [0261] …In FIG. 29, it is assumed that a total of 15 objects is detected and a message size exceeds an MTU size... Accordingly, a distance value (that is, r3) of Object 3 and a distance value (that is, r6) of Object 6 may be set as upper and lower limits and a value there
 between (an average value or a median value) may be set as a threshold. In addition, in this case, round operation may be performed to finally have an integer value).
taking action  to mitigate the total wait time during transmission exceeding a dead line  for the message (Hwang; [0261] …As the message size exceeds the MTU size, when fragmentation of the message is required, the V2X vehicle may set a threshold between Object 3 and Object 6 located at the fragmentation boundary.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson-Kim to include the above recited limitations as taught by Hwang  in order to adjust the transmission ratio (Hwang; [0267]).
Nelson-Kim-Hwang  fails to explicitly teach, wherein the LB and the UB are time values used to converge on the total wait time during transmission of the message from the sending controller to the receiving controller.
However, in the same field of endeavor, Perry teaches, wherein the LB and the UB are time values (two transmissions times) used to converge on the total wait time (timeout period) during transmission of the message from the sending controller to the receiving controller (Perry; [0027] ... determining the median value, or any similar method that uses at least two transmissions times for each node pair to be used in the calculation for determining the new default Unicast timeout period).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson-Kim-Hwang to include the above recited limitations as taught by Perry in order to determine the median transmission time  (Perry; [0026]).

Regarding Claims 2 and 12,  Nelson-Kim-Hwang-Perry teaches  The claims 1 and 11, 
Nelson teaches wherein the processor is part of the sending controller, the receiving controller (Nelson; [Col 9, lines 36-44] The flight display unit 102a and the flight display unit 102c may be the same and/or similar to the flight display unit 102b. For example, a flight display circuit 403a and a flight display circuit 403c may be the same and/or similar to the flight display circuit 403. Further, processing circuit 404a and processing circuit 404c may be the same and/or similar to the processing circuit 404 while a network switch 406a and a network switch 406c may be the same and/or similar to the network switch 406.), or a third controller .

Regarding Claims 3 and 13,  Nelson-Kim-Hwang-Perry teaches   The claims 1 and 11, 
Nelson-Kim-Perry  fails to explicitly teach wherein the processor is configured to determine an initial value for the lower bound (LB) and for the upper bound (UB)
However, in the same field of endeavor, Hwang teaches, wherein the processor is configured to determine an initial value for the lower bound (LB) and for the upper bound (UB) (Hwang; [0259] the V2X vehicle may respectively set the value y Distance d8 of Object 8 and the value y Distance d9 of Object 9 as upper and lower limits using Equation 2 below and set a value therebetween (an average value or a median value) as a threshold).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson-Kim-Perry to include the above recited limitations as taught by Hwang  in order to adjust the transmission ratio (Hwang; [0267]).

Regarding Claims 4 and 14,  Nelson-Kim-Hwang-Perry teaches The claims 3 and 13, 
Nelson-Kim-Perry  fails to explicitly teach wherein the processor is configured to compute the median value at each iteration of the iterative process as: median =  (LB+UB)/ 2
However, in the same field of endeavor, Hwang teaches wherein the processor is configured to compute the median value at each iteration of the iterative process as: median =  (LB+UB)/ 2 (Hwang; [0259] …the value y Distance d9 of Object 9 as upper and lower limits using Equation 2 below and set a value therebetween (an average value or a median value) as a threshold.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson-Kim-Perry to include the above recited limitations as taught by Hwang  in order to adjust the transmission ratio (Hwang; [0267]).

Regarding Claims 8 and 18,  Nelson-Kim-Hwang-Perry teaches, The claims 1 and 11, 
wherein the action to avoid the total wait time during transmission exceeding the deadline for the message includes discarding another message that precedes the message in a queue at one of the one or more switches configured to relay the message
However, in the same field of endeavor, Hwang teaches wherein the action to avoid the total wait time during transmission exceeding the deadline for the message includes discarding another message that precedes the message in a queue at one of the one or more switches configured to relay the message (Hwang; [0280] …Fig. 35 when a vehicle RV4 brakes quickly while traveling, a vehicle RxV1 may obtain the state of the vehicle RV4 relatively later according to the transmission rate lowered due to fragmentation. In order to solve such a problem, when there is an object in an emergency situation, the information on the object may be included in all fragmented packets regardless of the position or state of the object. In this case, the vehicle RxV1 may receive a danger signal from the vehicle TxV1 as before regardless of whether to fragment the message.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson-Kim-Perry to include the above recited limitations as taught by Hwang  in order to adjust the transmission ratio (Hwang; [0267]).

 Regarding Claims 9 and 19,  Nelson-Kim-Hwang-Perry teaches,. The claims 1 and 11,
Nelson-Kim-Perry  fails to explicitly teach, wherein the action to mitigate the total wait time during transmission exceeding the deadline for the message includes reducing a service level of a service of the vehicle provided by communication of the message
However, in the same field of endeavor, Hwang teaches, wherein the action to mitigate the total wait time during transmission exceeding the deadline for the message includes reducing a service level of a service of the vehicle provided by communication of the message (Hwang; [0283] As such, the transmitter may confirm the state or emergency of the object and transmit data on a specific object through application and exception of the fragmentation method. Referring to FIG. 37, data on Object 4 in which emergency has occurred may be included in all fragmented packets).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Nelson-Kim-Perry to include the above recited limitations as taught by Hwang  in order to adjust the transmission ratio (Hwang; [0267]).

Regarding Claims 10 and 20,  Nelson-Kim-Hwang-Perry teaches, The claims 1 and 11, 
Nelson teaches, wherein the receiving controller controls an operation of the vehicle based on the message (Nelson; [Col 11, lines 53-62] In step 704, the flight display unit 102b can receive the avionics data that indicates that the aircraft has weight on its wheels. In response to receiving this indication, the data load circuit 416 can disable any egress or ingress rate limiting performed by the network switch 406 … (step 706). Disabling egress and/or ingress rate limiting may allow for the flight display unit 102b to operate without discarding any avionics data or otherwise maintaining a predetermined transmission and receiving rate).

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416             

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416